Opinion issued July 7, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-01112-CV
                             ———————————
                       BARBARA WILLIAMS, Appellant
                                          V.
VILLAGES OF BEAR CREEK HOMEOWNERS ASSOCIATION, Appellee



                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-31767


                           MEMORANDUM OPINION
      Appellant, Barbara Williams, proceeding pro se, has failed to timely file her

appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). After being notified by

the Clerk of this Court on April 27, 2016, that this appeal was subject to dismissal if
she failed to timely file her appellate brief within ten days of the date of that notice,

appellant failed to timely respond. See id. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                           2